Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are pending in the instant application.

Election/Restrictions
During a telephone conversation with Lauren Schneider on October 19, 2021 a provisional election was made without traverse to prosecute the invention of invention 1 drawn to a composition (claims 1-8) (see below for the entire Restriction Requirement).  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Below is the restriction requirement:

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8 are drawn to a composition comprising a peptide, classified in C07K7/06 example.

Claims 9-20 are drawn to a methods of using the peptide, classified in A61K38/00.

The inventions are distinct, each from the other because of the following reasons:
Inventions 1 and 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case invention 1 is drawn to a peptide and invention 3 is drawn to a method of using the peptide for treating disorders.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-8 are examined on the merits of this office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-8 are rejected on the ground of nonstatutory double patenting over claims 1-20 of US Patent No. 10772966 in view of Pharmaceutical Technology.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant application claims “A peptide comprising SEQ ID NO:4 and a pharmaceutically acceptable carrier” (see claims 1).  The instant application further claims an effector agent (see claim 2); the effector agent conjugated to SEQ ID NO:4 (claim 3); wherein the effector agent is siRNA (see claims 4-6); wherein the effector agent is conjugated via a linker (see claim 7); and wherein the linker is a polyarginine linker (see claim 8).
US Patent No. ‘966 claims “A peptide comprising SEQ ID NO:4” which is identical to instant SEQ ID NO:4 (see claim 1).  US Patent No. ‘966 further claims an effector agent (see claim 2); wherein the effector agent is conjugated to SEQ ID NO:4 (see claim 5); wherein the effector agent is siRNA (see claims 3-5); wherein the effector agent is linked via a linker including a polyarginine linker (see claims 6-8). US Patent No. ‘966 claims methods of using said peptide for therapeutic purposes.
US Patent No. ‘966 is silent to a pharmaceutically acceptable carrier and therapeutically effect amounts.  
However, the main utility of US Patent No. ‘966 is using the formulations therapeutically and including an excipient (See paragraph 0103, specification).  
Pharmaceutical Technology teaches that “The International Pharmaceutical Excipients Council (IPEC) defines an excipient as any substance other than the active drug or prodrug that is included in the manufacturing process or is contained in a finished pharmaceutical dosage form. Today's commercially available excipients provide a gamut of required functions, from processing aids that increase lubricity, enhance flowability, and improve compressibility and compatibility to agents that impart a specific functional property to the final product (e.g., modifying drug release).”
It would have been obvious at the time of the invention to include a pharmaceutically acceptable excipient and therapeutically effective amounts of the peptide in the formulation of US Patent No. ‘966 given the main utility of the formulations are for therapeutic purposes.  One of ordinary skill in the art would have been motivated 


Claims 1-8 are rejected on the ground of nonstatutory double patenting over claims 1-18 of US Patent No. 9913915 in view of Pharmaceutical Technology and Fuchs (Protein Science (2005), 14:1538–1544) .  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant application claims “A peptide comprising SEQ ID NO:4 and a pharmaceutically acceptable carrier” (see claims 1).  The instant application further claims an effector agent (see claim 2); the effector agent conjugated to SEQ ID NO:4 (claim 3); wherein the effector agent is siRNA (see claims 4-6); wherein the effector agent is conjugated via a linker (see claim 7); and wherein the linker is a polyarginine linker (see claim 8).
US Patent No. ‘915 claims “A composition comprising SEQ ID NO:4” which is identical to instant SEQ ID NO:4 (see claim 1).  US Patent No. ‘915 further claims an effector agent (see claim 2); wherein the effector agent is conjugated to SEQ ID NO:4 (see claim 7); wherein the effector agent is siRNA (see claims 3-4 and 16-17); wherein the composition is a pharmaceutical composition (see claim 18). US Patent No. ‘915 claims methods of using said peptide for therapeutic purposes (claims 8-9).
US Patent No. ‘915 is silent to a polyarginine linker linking the effector agent to said peptide, pharmaceutically acceptable carrier and therapeutically effect amounts.  
However, the main utility of US Patent No. ‘915 is using the formulations therapeutically and including an excipient (See paragraph 0103, specification) and that the conjugate of the claims is linked via a linker and a linker comprising polyarginine (see paragraph 0136).  
Pharmaceutical Technology teaches that “The International Pharmaceutical Excipients Council (IPEC) defines an excipient as any substance other than the active drug or prodrug that is included in the manufacturing process or is contained in a finished pharmaceutical dosage form. Today's commercially available excipients provide a gamut of required functions, from processing aids that increase lubricity, 
Fuchs (Protein Science (2005), 14:1538–1544) teaches polyarginine as a multifunctional fusion tag (see abstract).  Fuchs teaches the fusion comprising a polyarginine sequence with a triglycine linker linking to the protein.  Fuchs teaches that that including a polyarginine sequence increases cellular uptake of the protein (see summary, left column, last five lines).
It would have been obvious at the time of the invention to include a pharmaceutically acceptable excipient and therapeutically effective amounts of the peptide in the formulation of US Patent No. ‘915 given the main utility of the formulations are for therapeutic purposes.  One of ordinary skill in the art would have been motivated to do so because excipients are routinely used in formulations to improved stability, solubility and preserve activity of peptides.
It would have been obvious at the time of the invention to include a linker comprising a polyarginine sequence connecting the SEQ ID NO:4 to the effector agent of US Patent No. ‘915.  One of ordinary skill in the art would have been motivated to do so because the linker would link the effector agent to the peptide, allow for space between the peptide and the effector agent and the polyarginine peptide would aid in promoting cellular uptake.

Prior Art Made of Record
There is no prior art that meets or suggests a peptide comprising SEQ ID NO:4.  The closest prior art made of record is Heintz (US201000041622, cited in applicant’s IDS).  Heintz discloses a peptide comprising the sequence MTTRTYFTPYRMKVRKS (see SEQ ID NO:2, amino acids 47-65, claim 5)  which has 70.6% sequence identity to instant SEQ ID NO:4.  However, neither Heintz nor any other prior art provides motivation to substitute the amino acids within the sequence to create a variant comprising SEQ ID NO:4.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654